                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 SHAKUR AL-AMIN,                                   )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )   NO. 3:20-cv-00413
                                                   )
 STATE OF TENNESSEE, et al.,                       )
                                                   )
         Defendants.                               )


                         MEMORANDUM OPINION AND ORDER

        On July 31, 2020, the Court granted pro se inmate Shakur Al-Amin leave to proceed in this

matter without prepaying the civil filing fee, screened his complaint under the Prison Litigation

Reform Act, and determined that his excessive force claim against Defendants Noble and McIntrye

would be allowed to proceed while all other claims and Defendants would be dismissed from the

action. (Doc. Nos. 34 & 35.) Although service of process has not yet been accomplished, Plaintiff

has now filed a notice of appeal (Doc. No. 38) that simply seeks “to allow appeal of civil suit 42

[U.S.C. §] 1983 to next level of higher courts.”

        However, Plaintiff has no immediate right to appeal the Court’s dismissal of some, but not

all, of his claims. Absent certification for an interlocutory appeal under 28 U.S.C. § 1292(b) or

Rule 54(b) of the Federal Rules of Civil Procedure, an order disposing of fewer than all parties or

claims in an action is non-appealable. William B. Tanner Co. v. United States, 575 F.2d 101 (6th

Cir. 1978). The movant must meet three elements for certification under Section 1292(b): (1) a

controlling legal question is involved; (2) there is a substantial ground for difference of opinion

regarding the question; and, (3) an immediate appeal would materially advance the litigation’s




      Case 3:20-cv-00413 Document 40 Filed 08/24/20 Page 1 of 3 PageID #: 328
ultimate termination. In re City of Memphis, 293 F.3d 345, 350 (6th Cir. 2002); In re Baker &

Getty Fin. Serv., Inc., 954 F.2d 1169, 1172 (6th Cir. 1992). Section 1292(b) certification should

be “granted sparingly and only in exceptional circumstances.” In re City of Memphis, 293 F.3d at

350; see also In re Miedzianowski, 735 F.3d 383, 384 (6th Cir. 2013); United States v. Stone, 53

F.3d 141, 143–44 (6th Cir.1995) (holding that “[d]oubts regarding appealability ... [should be]

resolved in favor of finding that the interlocutory order is not appealable” (quotation omitted)).

Plaintiff has not attempted to demonstrate that any of the foregoing elements for certification are

present here or that exceptional circumstances otherwise exist.

        Similarly, Rule 54(b) provides that, in actions involving multiple claims or multiple parties,

the court may enter a final judgment as to fewer than all claims or parties, but “only if the court

expressly determines that there is no just reason for delay”; “[o]therwise, any order or other

decision, however designated, that adjudicates fewer than all the claims or the rights and liabilities

of fewer than all the parties does not end the action as to any of the claims or parties and may be

revised at any time before the entry of a judgment adjudicating all the claims and all the parties’

rights and liabilities.” Fed. R. Civ. P. 54(b).

        To the extent that Plaintiff’s notice of appeal to the “next level of higher courts” can be

construed as a motion to direct entry of final judgment on the dismissed claims pursuant to Rule

54(b), or to certify the case for interlocutory appeal pursuant to Section 1292(b), that motion is

DENIED. Plaintiff is not entitled to appeal this Court’s dismissal of some, but not all, of his claims

upon initial review.

        “A notice of appeal from a plainly non-appealable order may properly be ignored by the

district court,” which may “proceed to adjudicate the merits of the underlying action as if the

improper appeal had not been filed.” Browder v. Ankrom, No. CIV.A. 4:05CV-P9-M, 2008 WL



                                                  2

    Case 3:20-cv-00413 Document 40 Filed 08/24/20 Page 2 of 3 PageID #: 329
3850380, at *1 (W.D. Ky. Aug. 14, 2008) (quoting Cochran v. Birkel, 651 F.2d 1219, 1222 (6th

Cir.1981)). This matter will proceed pursuant to the Court’s July 31, 2020 Order referring the case

to the Magistrate Judge. (Doc. No. 35.)

       IT IS SO ORDERED.


                                                     ____________________________________
                                                     WAVERLY D. CRENSHAW, JR.
                                                     CHIEF UNITED STATES DISTRICT JUDGE




                                                3

    Case 3:20-cv-00413 Document 40 Filed 08/24/20 Page 3 of 3 PageID #: 330
